UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1741


In re: JONATHAN EUGENE BRUNSON,

                    Petitioner.



                On Petition for Writ of Mandamus. (5:14-hc-02009-FL)


Submitted: September 14, 2021                               Decided: September 17, 2021


Before THACKER and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Jonathan Eugene Brunson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jonathan Eugene Brunson petitions for a writ of mandamus, alleging that the district

court has unduly delayed in ruling on his third motion for reconsideration. He seeks an

order from this court directing the district court to act. Our review of the district court’s

docket reveals that the district court recently denied Brunson’s motion. Accordingly, we

deny the mandamus petition as moot. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2